DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-19 in the reply filed on November 21, 2021 is acknowledged.
Claims 20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-19 is provided below.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:
Claim 13 recites the limitation “pH of 2.0 to 4.0” in line 2.  It appears the claim should recite “a pH of 2.0 to 4.0” for grammatical purposes.
Claim 15 recites the limitation “having Brix of 5 to 13” in line 2.  It appears the claim should recite “having a Brix of 5 to 13” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “wherein the content of Reb B is 6 ppm or more and less than a sweetness threshold value” in lines 1-2.  Claim 1, line 1 recites “a content of Reb B of 6 to 45 ppm.”  It is unclear what constitutes “a sweetness threshold value” since the sweetness threshold value is not specified in Claim 6 but Claim 1 already recites an upper Reb B content of 45 ppm.  For purposes of examination Examiner interprets the Reb B concentration of Claim 6 to be between 6 to 45 ppm.
Claim 12 recites the limitation “the gas pressure is 1.0 kgf/cm2 to 3.5 kgf/cm2” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if the gas pressure refers to a gas pressure of the beverage or if the gas pressure refer to a gas pressure of the device that introduces gas into the beverage.
Claim 19 recites the limitation “wherein foam is stabilized” in line 2.  It is unclear what the term “stabilized” means in the context of the claim.  It is also unknown at what point of time the foam would be stabilized.
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthrie et al. JP 2017/535275 (cited on Information Disclosure Statement filed April 2, 2021).
It is noted that all citations of Guthrie et al. JP 2017/535275 are with respect to the formal human translations of Guthrie et al. JP 2017/535275 that was previously furnished on September 21, 2021.
Regarding Claim 1, Guthrie et al. discloses a beverage composition (‘275 Translation, Paragraph [0055]) wherein the beverage composition is a sparkling beverage (carbonated soda) (‘275 Translation, Paragraph [0056]).  There is an example of the beverage composition in Table 13 having a total beverage concentration of 600 ppm wherein Reb B is present in an amount of 5 wt% of the total beverage Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
 Regarding Claims 2-4 and 6, Guthrie et al. discloses an example of the beverage composition in Table 13 having a total beverage concentration of 600 ppm wherein Reb B is present in an amount of 5 wt% of the total beverage concentration (‘275 Translation, Table 13) (‘275, Translation, Paragraph [0072]), which amounts to a concentration of 30 ppm of Reb B (600 ppm x 0.05 Reb B).  The disclosed 30 ppm of Reb B falls within the claimed content of Reb B of 8 to 45 ppm, 8 to 40 ppm, 10 to 40 ppm, and 6 ppm or more and less than a sweetness threshold value.  It is noted that Claim 6 does not specify the upper limit of the claimed sweetness threshold value.  A specific example in the prior art which is within a claimed range anticipates the range.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
Regarding Claim 7, Guthrie et al. discloses an example of the beverage composition in Table 13 having a total beverage concentration of 600 ppm wherein Reb M is present in an amount of 54 wt% of the total beverage concentration (‘275 Translation, Table 13) (‘275, Translation, Paragraph [0072]), which amounts to a concentration of 324 ppm of Reb M (600 ppm x 0.54 Reb M).  The disclosed 324 ppm of Reb M falls within the claimed content of Reb B of Reb M of 600 ppm or less.  A specific example in the prior art which is within a claimed range anticipates the range.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
Regarding Claims 8-10, Guthrie et al. discloses an example of the beverage composition in Table 13 having a total beverage concentration of 600 ppm wherein Reb B is present in an amount of 5 wt% of the total beverage concentration, Reb M is present in an amount of 54 wt% of the total beverage concentration, and Reb A is present in an amount of 5 wt% of the total beverage concentration (‘275 Translation, Table 13) (‘275, Translation, Paragraph [0072]), which amounts to a concentration of 30 ppm of Reb A (600 ppm x 0.05 Reb A).  The disclosed 30 ppm of Reb A falls within the claimed content of Reb A of 0 to 100 ppm.  A specific example in the prior art which is within a claimed range anticipates the range.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
Regarding Claim 11, Guthrie et al. discloses one or more sweeteners of sucrose, high fructose corn syrup, erythritol, corn syrup, xylitol (‘275 Translation, Paragraphs [0049]-[0050]), aspartame, sucralose, or saccharin (‘275 Translation, Paragraph [0052]).
Regarding Claim 13, Guthrie et al. discloses the pH of the beverage composition to be less than 4 (‘275 Translation, Paragraph [0011]), which overlaps the claimed pH range of between 2.0 to 4.0.  When the prior art discloses a range which overlaps the claimed range, the claimed subject matter must be disclosed in the reference with sufficient specificity to constitute an anticipation under the statute.  Prior art which teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP § 2131.03.II.).  In this specific instance, Guthrie et al. teaches an example of a beverage having a pH less than 4, which teaches with sufficient specificity a pH range encompassing the claimed pH range of 2.0 to 4.0.
Regarding Claim 14, Guthrie et al. discloses an example of the beverage composition in Table 13 having a total beverage concentration of 600 ppm wherein Reb B is present in an amount of 5 wt% of the total beverage concentration and Reb M is present in an amount of 54 wt% of the total beverage concentration (‘275 Translation, Table 13) (‘275, Translation, Paragraph [0072]), which amounts to a concentration of 30 ppm of Reb B (600 ppm x 0.05 Reb B) and a concentration of 324 ppm of Reb M (600 ppm x 0.54 Reb M).  The disclosed 30 ppm of Reb B and 324 ppm of Reb M Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
Regarding Claim 16, Guthrie et al. teaches the beverage composition being used in carbonated soft drinks or alcoholic beverages (‘275 Translation, Paragraph [0056]).  It is reasonable to deduce that the carbonated soft drinks are non-alcoholic in nature since Guthrie et al. also teaches a different example of the beverage composition being used in alcoholic beverages.  Since the carbonated soft drinks are reasonably deduced to lack alcoholic content, the carbonated soft drink example being relied upon reads on the claimed beverage having an alcohol content of less than 0.05 v/v%.
Regarding Claim 17, Guthrie et al. discloses the sparkling beverage being a cola flavored beverage (‘275 Translation, Paragraph [0052]).
Regarding Claim 18, Guthrie et al. discloses the sparkling beverage comprising caffeine (‘275 Translation, Paragraph [0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. JP 2017/535275 (cited on Information Disclosure Statement filed April 2, 2021).
It is noted that all citations of Guthrie et al. JP 2017/535275 are with respect to the formal human translations of Guthrie et al. JP 2017/535275 that was previously furnished on September 21, 2021.
Regarding Claim 5, Guthrie et al. is silent regarding the content of Reb B being 12 to 20 ppm.  However, Guthrie et al. teaches adjusting the concentration of Reb B used in the beverage (‘275 Translation, Table 13) (‘275, Paragraph [0072]).  Differences in concentration will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the content of Reb B present in the beverage based upon the desired sweetness level of the beverage.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. JP 2017/535275 (cited on Information Disclosure Statement filed April 2, 2021) as applied to claim 1 above in further view of Soichiro et al. WO 2017/171016.
It is noted that all citations of Guthrie et al. JP 2017/535275 are with respect to the formal human translations of Guthrie et al. JP 2017/535275 that was previously furnished on September 21, 2021.
It is also noted that a formal human translation of Soichiro et al. WO 2017/171016 has been furnished herein.  All citations with respect to Soichiro et al. WO 2017/171016 are with respect to the formal human translations attached herein.
Regarding Claim 12, Guthrie et al. discloses the beverage being a carbonated beverage (‘275 Translation, Paragraph [0056]).
Guthrie et al. is silent regarding the gas pressure of the beverage being 1.0 kgf/cm2 to 3.5 kgf/cm2.
Soichiro et al. discloses a sparkling beverage (‘016 Translation, Paragraph [0009]) comprising Reb sweetener (‘016 Translation, Paragraph [0010]).  Soichiro et al. further discloses the beverage comprising a gas pressure of 2.15 kgf/cm2. (‘016 2 to 3.5 kgf/cm2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gas pressure of the beverage of Guthrie et al. since in the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of gas pressure of the beverage of Guthrie et al. to fall within the claimed gas pressure as taught by Soichiro et al. based upon the degree of carbonation desired by a particular consumer.
Regarding Claim 15, Soichiro et al. discloses a sparkling beverage having a Brix between 3 and 15 (‘016 Translation, Paragraph [0009]), which encompasses the claimed Brix level of 5 to 13.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brix level of the beverage of Guthrie et al. since in the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the Brix level of the beverage of Guthrie et al. to fall within the claimed Brix levels as taught by Soichiro et al. based upon the sweetness level desired by a particular consumer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. JP 2017/535275 (cited on Information Disclosure Statement filed April 2, 2021) as applied to claim 1 above in further view of Nakajima et al. US 2019/0116836.
It is noted that all citations of Guthrie et al. JP 2017/535275 are with respect to the formal human translations of Guthrie et al. JP 2017/535275 that was previously furnished on September 21, 2021.
Regarding Claim 19, Guthrie et al. is silent regarding foam being stabilized in the beverage.
Nakajima et al. discloses a sparkling beverage (‘836, Paragraph [0017]) comprising Reb B and Reb M (‘836, Paragraph [0014]).  Nakajima et al. further discloses incorporating Reb M to suppress foaming of the beverage (‘836, Paragraph [0013]), which reads on the claimed foam being stabilized.
Both Guthrie et al. and Nakajima et al. are directed towards the same field of endeavor of sparkling beverages comprising Reb B and Reb M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Guthrie et al. and suppress the foam, i.e. stabilize the foam, as taught by Nakajima et al. based upon the desired foaming desired by a particular consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792